      Case 7:08-cv-00177 Document 55 Filed on 05/30/19 in TXSD Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                MCALLEN DIVISION

UNITED STATES OF AMERICA,                    §
          Plaintiff,                         §
                                             §
v.                                           §     CASE NO. 7:08-CV-177
                                             §
3.17 ACRES OF LAND, MORE OR LESS,            §
SITUATED IN STARR COUNTY, TEXAS;             §
AND JUAN MONTALVO, ET AL.,                   §
            Defendants.                      §

      DEFENDANTS’, NOELIA MONTALVO MUNOZ and SYLVIA MONTALVO
                   RAMIREZ, DEMAND FOR JURY TRIAL

TO THE HONORABLE COURT:

       Defendants, NOELIA MONTALVO MUNOZ and SYLVIA MONTALVO RAMIREZ,

assert their rights under the Seventh Amendment to the U.S. Constitution and demand, in

accordance with Federal Rule of Civil Procedure 38, a trial by jury on all issues that can be

decided by a jury in this cause.

Dated: May 30, 2019

                                                  Respectfully submitted,

                                                  GAYTAN LAW FIRM, PLLC




                                                  Paul Anthony Gaytan
                                                  Texas Bar No. 24007233
                                                  Federal Bar No. 23940
                                                  Email: paul@gaytanlaw.com
                                                  808 S. Shary Rd., Ste. 5, #350
                                                  Mission, TX 78572
                                                  Tel. (956) 584-0295
                                                  Fax. (888) 879-5044
                                                  Attorney for Defendants,
                                                  Noelia Montalvo Munoz and
                                                  Sylvia Montalvo Ramirez
     Case 7:08-cv-00177 Document 55 Filed on 05/30/19 in TXSD Page 2 of 2




                                CERTIFICATE OF SERVICE

       The undersigned counsel hereby certifies that, on the 30th day of May 2019, he

electronically submitted a true and correct copy of the foregoing Demand for Jury Trial with the

Court via the CM/ECF system, which will serve a copy on all counsel of record for Plaintiff.


                                             /s/ Paul A. Gaytan
                                             Paul A. Gaytan




                                               2
